Name: 96/468/EC: Commission Decision of 19 July 1996 fixing an indicative allocation by Member State of Structural Fund commitment appropriations for the period 1997 to 1999 under Objective 2 as defined in Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic geography;  financing and investment;  regions and regional policy;  EU institutions and European civil service
 Date Published: 1996-08-02

 Avis juridique important|31996D046896/468/EC: Commission Decision of 19 July 1996 fixing an indicative allocation by Member State of Structural Fund commitment appropriations for the period 1997 to 1999 under Objective 2 as defined in Council Regulation (EEC) No 2052/88 Official Journal L 192 , 02/08/1996 P. 0029 - 0030COMMISSION DECISION of 19 July 1996 fixing an indicative allocation by Member State of Structural Fund commitment appropriations for the period 1997 to 1999 under Objective 2 as defined in Council Regulation (EEC) No 2052/88 (96/468/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 12 (4) thereof,Whereas the first subparagraph of Article 12 (4) of Regulation (EEC) No 2052/88 lays down that the Commission must, using transparent procedures, make indicative allocations by Member State for each of the Objectives 1 to 4 and 5 (b) of the Structural Fund commitment appropriations taking full account, as previously, of the following objective criteria: national prosperity, regional prosperity, population of the regions and the relative severity of the structural problems, including the level of unemployment and, for the appropriate Objectives, the needs of rural development; the criteria are appropriately weighted in the allocation of resources;Whereas Article 12 (5) lays down that, for the period 1994 to 1999, 9 % of the commitment appropriations for the Structural Funds are to be devoted to funding assistance undertaken on the initiative of the Commission in accordance with Article 5 (5);Whereas Article 9 (6) of the Regulation lays down that the assistance granted by the Community in respect of Objective 2 in the various areas listed is to be planned and implemented on a three-yearly basis;Whereas Article 11 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as last amended by Regulation (EC) No 3193/94, lays down that a limited part of the appropriations available for Community initiatives under Objectives 1, 2 and 5 (b) may cover areas other than those referred to in Articles 8, 9 and 11a of Regulation (EEC) No 2052/88;Whereas the appropriations must not result in a reduction in the amounts allocated to Objective 1 regions under Article 12 (2) of Regulation (EEC) No 2052/88; whereas, therefore, less than 9 % of Objective 2 resources should be reserved for Community initiatives;Whereas the indicative allocation for Austria, Finland and Sweden under Objective 2 was decided upon for 1995 to 1999 when implementing the structural policy in the new Member States;Whereas, therefore, the indicative allocation for the Member States other than Austria, Finland and Sweden amounts to ECU 8 147 million at 1996 prices for the period 1997 to 1999,HAS ADOPTED THIS DECISION:Article 1 Pursuant to the first subparagraph of Article 12 (4) of Regulation (EEC) No 2052/88, the indicative allocation of Objective 2 resources in the period 1997 to 1999 for the Member States other than Austria, Finland and Sweden shall be as set out in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 19 July 1996.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 337, 24. 12. 1994, p. 11.(3) OJ No L 374, 31. 12. 1988, p. 1.ANNEX Indicative allocation by Member State of Structural Fund commitment appropriations for Objective 2 Community support frameworks/single programming documents 1997 to 1999 >TABLE>